DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 08/22/2022, with respect to rejection of claims 1-2, 5-9, and 11 under 35 U.S.C. 102(a)(1), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1 and 11 are now rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld (U.S. Pub. 9,767,559 B1), and in view of Paris et al (U.S. Pub. 2014/0187875 A1, already of record).  Paris et al discloses the additional features introduced by the amendment. The combination of Rozenfeld and Paris et al renders the claims obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to the dependent claims. Therefore claims 1, and 3-15 remain rejected. Claim 2 has been canceled. The rejection of claim 2 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld (U.S. Pub. 9,767,559 B1), and in view of Paris et al (U.S. Pub. 2014/0187875 A1, already of record).
Regarding claim 1, Rozenfeld teaches a method of co-registration of a plurality sensors configured for sensing impact to a body part of a user (column 3, lines 42-53, “Some embodiments for reconstructing sensor locations from radiographic images may include radiographically imaging a body organ containing a plurality of (e.g., m) radiopaque sensors to provide a stream or series of images comprising a first and second groups of chronologically captured images”), comprising: 
               capturing a 2D
               establishing a location and an orientation of the plurality of sensors relative to one another based on the 2D 
                establishing a location and an orientation of the plurality of sensors relative to an anatomical feature of the body part based on the 2D  image (column 6, lines 39-43, “Sensing element 112 may include m sensors, designated as S1, S2, . . . , Sm. Sensors S1, S2, . . . , Sm may be inserted into a body organ or portion in the ROI by using, for example, a catheter, or by using any other suitable method.” Column 11, lines 34-39, “Sensor information related to, for example, sensor locations and/or sensor orientations, which may be obtained from good image 280 (the last good image chronologically preceding the group of bad images), may be used to enable, improve or enhance estimation or detection of sensor locations in bad image B1.”).
Rozenfeld does not teach capturing a 2D photographic image of a user wearing an impact sensing device containing the plurality of sensors, and performing the computation based on the 2D photographic image, although the radiographic images in Rozenfeld appear to have the same or similar functionality as the required 2D photographic images.
Paris et al, in the same field of endeavor, teaches capturing a 2D photographic image of a user wearing an impact sensing device containing the plurality of sensors, and performing the computation as in the claim based on the 2D photographic image (paragraph [0079], “Each heading event was recorded using a high speed (HS) camera (HotShot 512 INT, NAC Image Technology) capable of recording up to 2,000 fps at its full resolution of 512.times.512 pixels. Contact between the ball and head typically lasts tens of milliseconds, allowing between 20 and 30 frames to be captured over the course of the impact. Frame-by-frame analysis of each video was performed using the Image Processing Toolbox available with MATLAB. The position of the ball was determined in each frame, as well as its geometric deformation during contact with the head. The pre- and post-impact velocities and the impulse delivered by the ball to the head were calculated from this information. The position of the head was tracked frame-by-frame just prior to impact, allowing the pre-impact head velocity to be determined. For lower initial ball velocities, where head velocity was appreciable, the relative impact speed between the ball and head was estimated by adding the incoming ball velocity with the pre-impact head velocity.” Paragraphs [0046]-[0047], “Similar positional information for the head of the subject can be determined for the opposite (left) side of the head of the subject, and the positional values are then averaged to give the final positional information for the head of the subject. Using these average values, the linear and angular positions of the mouth guard relative to the head of the subject can be determined.”). It is seen that the similar information may be obtained from the images in Rozenfeld and Paris et al. The combination of Rozenfeld and Paris et al would suggest the claimed features. That is, instead of using radiographic images, one may use photographic images for certain body parts, e.g., the external body parts visible with visible lights. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143.
Regarding claim 5, the combination of Rozenfeld and Paris et al would suggest wherein the method comprises automatically identifying the anatomical feature in the 2D photographic image (Rozenfeld: column 7, lines 52-55, “Image processor 140 may process radioscopic image data that it receives from imaging system 120, for example, to identify the body lumen or organ.” Paris et al, photographic image).
Regarding claim 6, the combination of Rozenfeld and Paris et al would suggest wherein the method comprises receiving user input identifying a location of the anatomical feature in the 2D image (Rozenfeld: column 26, lines 57-65, “Therefore, a DistanceBeetweenSensors-to-pixels scale can be used (e.g., by the user or by a controller/processor) to visually determine or deduce the appearance of discernible sensors in radiographic images. To initiate the semi-automatic estimation a person may, by looking at the radiographic image, mark the centers of adjacent visible sensors (e.g., by using a mouse or another suitable user input device) providing initial estimation of DistanceBeetweenSensors-to-pixels scale.” Paris et al, photographic image).
Regarding claim 7, the combination of Rozenfeld and Paris et al would suggest wherein the method comprises receiving user input identifying an orientation of the anatomical feature in the 2D photographic image (Rozenfeld: column 27, lines 1-5, “The initial estimation can be used to form or create an initial pattern for discernible sensors' appearance. A software application, or an algorithm, may, then, use the initial pattern of discernible sensors to adjust the sensor center locations previously marked by the user.” Paris et al, photographic image).
Regarding claim 8, Rozenfeld teaches wherein establishing a location and an orientation of the plurality of sensors relative to an anatomical feature is performed directly (column 26, lines 61-65, “To initiate the semi-automatic estimation a person may, by looking at the radiographic image, mark the centers of adjacent visible sensors (e.g., by using a mouse or another suitable user input device) providing initial estimation of DistanceBeetweenSensors-to-pixels scale.”).
Regarding claim 9, Rozenfeld teaches wherein establishing a location and an orientation of the plurality of sensors relative to an anatomical feature is performed indirectly (column 27, lines 2-5, “A software application, or an algorithm, may, then, use the initial pattern of discernible sensors to adjust the sensor center locations previously marked by the user.”).
Regarding claim 11, Rozenfeld teaches a method of co-registration of a plurality of impact sensors configured for sensing the impact to a body part of a user (column 3, lines 42-53, “Some embodiments for reconstructing sensor locations from radiographic images may include radiographically imaging a body organ containing a plurality of (e.g., m) radiopaque sensors to provide a stream or series of images comprising a first and second groups of chronologically captured images”), comprising: 
             establishing the location and the orientation of the plurality of sensors relative to one another (column 8, lines 30-32, “one or more sensors of sensing element 112, which may be positioned in the body organ that is imaged or that is to be imaged”; column 27, lines 31-35, “Then, the sensors identification process applied to an image may be concluded by selecting the spots/areas in the image, whose inter sensors' distances and orientations ‘make sense’ or are ‘reasonable’ or acceptable (e.g., resemble a shape/contour of a sensor, with expected distances between them).”), 
            wherein establishing the location and the orientation of the plurality of sensors relative to one another is performed analytically by analyzing sensor results software application, or an algorithm, may, then, use the initial pattern of discernible sensors to adjust the sensor center locations previously marked by the user.”).
Rozenfeld does not teach analyzing sensor results of an impact.
Paris et al, in the same field of endeavor, teaches analyzing sensor results of an impact (paragraph [0079], “Each heading event was recorded using a high speed (HS) camera (HotShot 512 INT, NAC Image Technology) capable of recording up to 2,000 fps at its full resolution of 512.times.512 pixels. Contact between the ball and head typically lasts tens of milliseconds, allowing between 20 and 30 frames to be captured over the course of the impact. Frame-by-frame analysis of each video was performed using the Image Processing Toolbox available with MATLAB. The position of the ball was determined in each frame, as well as its geometric deformation during contact with the head. The pre- and post-impact velocities and the impulse delivered by the ball to the head were calculated from this information. The position of the head was tracked frame-by-frame just prior to impact, allowing the pre-impact head velocity to be determined. For lower initial ball velocities, where head velocity was appreciable, the relative impact speed between the ball and head was estimated by adding the incoming ball velocity with the pre-impact head velocity.” Paragraphs [0046]-[0047], “Similar positional information for the head of the subject can be determined for the opposite (left) side of the head of the subject, and the positional values are then averaged to give the final positional information for the head of the subject. Using these average values, the linear and angular positions of the mouth guard relative to the head of the subject can be determined.”). It is seen that the similar information may be obtained from the images in Rozenfeld and Paris et al. The combination of Rozenfeld and Paris et al would suggest the claimed features. That is, the technique may be applied to impact testing. The rationale of the combination may be simple substitution of one known element for another to obtain predictable results, see MPEP 2143.
Regarding claim 12, the combination of Rozenfeld and Paris et al would suggest the method of co-registration of claim 11, wherein the sensor results are based on a uni-axial test (Paris et al: paragraph [0037], single axis accelerometers).
Regarding claim 13, the combination of Rozenfeld and Paris et al would suggest the method of co-registration of claim 12, wherein the uni-axial test is a linear drop test along a single axis (Paris et al: paragraphs [0089]-[0090], drop test).
Regarding claim 14, the combination of Rozenfeld and Paris et al would suggest the method of co-registration of claim 12, wherein the uni-axial test is a rotational test about a single axis (Paris et al: paragraphs [0096], [0099], rotational accelerations).
Regarding claim 15, the combination of Rozenfeld and Paris et al would suggest the method of co-registration of claim 11, wherein the uni-axial test comprises a linear test and a rotational test along and about, respectively, each of three orthogonal axes (Paris et al: paragraph [0099], “Acceleration data from the mouth guard can then be downloaded to a computer using the wireless transmitter. The accelerometers in the mouth guard can record local linear accelerations in the x-, y- and z-directions. The spatial positioning of the accelerometers can allow the linear accelerations of the head CG in the x-, y- and z-directions, as well as rotational accelerations of the head about the x-, y- and z-axes, to be calculated.”).
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld, and in view of Paris et al, as applied to claims 1 and 9 above, and further in view of Amit (U.S.10,631,935 B2).
Regarding claim 3, the combination of Rozenfeld and Paris et al remains as applied to claim 1 above. However, the combination does not explicitly teach wherein the 2D photographic image comprises a front view and a profile view.
Amit, also in the same field of endeavor (image processing in the medical field), teaches wherein the 2D photographic image comprises a front view and a profile view (Figs. 2 and 3, and related description, images of the head, or part of it, e.g., front teeth, front view, side view etc.). As Rozenfeld and Amit are combined, e.g., applying the sensors or camera in Rozenfeld that are appropriate for the organs or part of it as in Amit, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Rozenfeld, Paris et al, and Amit, wherein the 2D photographic image comprises a front view and a profile view, for the particular use.
Regarding claim 10, the combination of Rozenfeld, Paris et al, and Amit would suggest method of claim 9, wherein the method relies on markers on a dentition that coincide with markers used in an image of the user (Amit: column 5, lines 1-15, optical marker on the head.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rozenfeld, and in view of Paris et al, as applied to claim 1 above, and further in view of Liu et al (U.S. Pub. 2018/0302564 A1).
Regarding claim 4, the combination of Rozenfeld and Paris et al remains as applied to claim 1 above. However, the combination does not explicitly teach wherein the 2D photographic image comprises a series of 2D photographic images stitched together into a 3D rendering.
Liu et al, also in the same field of endeavor (image processing in the medical field), teaches wherein the 2D photographic image comprises a series of 2D photographic images stitched together into a 3D rendering (paragraph [0120], “The image capturing device 102 can capture images from the first and second modalities, coregister the images from the first modality and second modality, and enable 3D visualization of the second modality using the surrogated 3D logic described above.”). As Rozenfeld and Liu et al are combined, e.g., performing 3D visualization using the images from the sensors or camera in Rozenfeld, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Rozenfeld, Paris et al, and Liu et al to obtain the claimed feature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613